UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6780


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-01092-HMH-11; 6:08-cv-70123-HMH)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Davis, Appellant Pro Se.    Leesa Washington, Assistant
United   States Attorney, Greenville,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry        Davis    seeks       to     appeal    the     district       court’s

orders     denying          his   Fed.        R.     Civ.     P.    60(b)      motion         for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion, denying his motion to take

judicial notice and denying his motion to alter and amend.                                    The

orders are       not     appealable      unless       a     circuit    justice      or    judge

issues      a      certificate           of        appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial           showing     of     the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.        Cockrell,    537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

                                               2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3